EXAMINER’S COMMENT / AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James D. Withers on Thursday, 16 December 2021.
Claims 1 and 18 are amended as follows. [[Deletions are in double brackets]] and additions are underlined. Ellipsis … designates unchanged portions of claims which have been omitted for brevity.

Claim 1 (Amended in part) “… and a sponge ring inner surface is positioned along a patient's penis [[.]]; and
a suction-providing system configured to deliver suction through the side wall port so as to increase a bonding strength between the condom catheter and the patient's penis.” 

[[a suction-providing system, (ii)]] at least one open cell sponge end piece sized to be positionable within said cylindrical tubular member, [[(iii)]] (ii) plastic tubing sized to connect to said side wall port and/or said first tubular member end of said cylindrical tubular member, [[(iv)]](iii) a syringe, [[(v)]](iv) a release valve, and [[(vi)]](v) a clamp.  

Allowable Claims
Claims 1-16, 18 and 20-21 are allowed.
Reasons for Allowance
Applicant’s arguments filed 08 December 2021 regarding Kai; Yu-Chun et al. (US 20090259206 A1), Austin; Gerald W. (US 4790834 A), Marx; Sherwood D. (US 20060004332 A1), Fajnsztajn; Aleksander (US 4656675 A), Newton, Jr.; Milton A. (US 20130338617 A1) and Goulter; Victor H. (US 5380312 A) have been considered and are persuasive. Examiner advances additional reasons for allowance.
Kai, the closest art of record, lacks an open cell sponge, continuous closed ring sized to be positionable within said cylindrical tubular member, and also lacks a suction-providing system. At most, Kai describes a side wall port positioned along a tubular member (¶ [0026], Figs. 2-4, ventilation hose 213). 

Also of record, Marx discloses a cylindrical tubular member (¶ [0019], cylindrical sheath 22); and a suction-providing system (¶ [0022], a vacuum source "S" in the form of a vinyl bulb; ¶ [0026], applying a vacuum from the vacuum source … and form a 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Sandahl; David (US 20140249648 A1) discloses a vacuum suspension system (¶ [0052], [0066], system 20); comprising a tubular member (¶ [0066], hard prosthetic socket 10); a side wall port positioned along said tubular member (¶ [0072], hole 14 on the socket wall); and a suction-providing system (¶ [0071], on-socket vacuum pump 24). However, Sandahl lacks a cylindrical tubular member sized to extend over a patient's penis and instead configures the vacuum suspension system to accommodate a patient's residual limb (¶ [0069], [0070]). 
Marasco; Patrick V. (US 20060069357 A1) describes an enclosure system for treating of wounds (¶ [0002], [0033], arrangement 10); comprising a tubular member (¶ [0033], generally tubular plastic bag 14 having a closed distal end 16 and an open proximal end 18); and an open cell sponge, continuous closed ring (¶ [0037] The cuff 19 at the proximal end 18 of the enclosure bag 14 in one embodiment, may have a soft, tissue sensitive, foraminous annular surface 40 with a fluid conduit 42 extending therearound).  However, Marasco does not apply suction through a side wall port and instead relies on positive pressure to maintain an inflated environment while irrigating a limb (¶ [0039], The air vent 50 is in communication with a pump supply 52 to provide the air, liquid or treatment gases within the enclosure bag 14 so as to space the inside 

Mathewuse; James L. (US 5707341 A) discloses a device for gripping the penis (col. 1, lines 5-10; col. 4, lines 15-30); comprising a tubular member (col. 4, lines 15-20, generally cylindrical body 10; col. 4, lines 30-35, A sheath 80 of an elastic, resilient, sheet material); a side wall port (col. 4, lines 25-30, a means for admitting air 70 into the interior space 12, preferably an aperture in the body stoppered by an aperture plug 72); and a suction-providing system (col. 5, lines 25-35, a means for generating a mild vacuum, such as a small vacuum pump (not shown) would then be attached to the valve 60 by, preferably, a flexible tube 110). However, Mathewuse does not deliver suction through the side wall port and instead applies suction at a distal drain port while the side port is plugged (col. 5, lines 25-35, With plug 72 inserted into aperture 70, a means for generating a mild vacuum, such as a small vacuum pump (not shown) would then be attached to the valve 60 by, preferably, a flexible tube 110, and a vacuum would be drawn within the interior space 12).  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781